Citation Nr: 0336695	
Decision Date: 12/31/03    Archive Date: 01/07/04	

DOCKET NO.  94-18 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased rating for low back pain 
secondary to injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel
INTRODUCTION

The veteran has active service from July 1976 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that granted a 20 percent evaluation for 
the veteran's service-connected low back disability.

Appeals were perfected with respect to the issues of an 
increased rating for persistent viral hepatic infection, Type 
B, and service connection for abrasion of the left hand, 
claimed as a left arm injury.  However, the veteran withdrew 
his appeal with respect to an increased rating for hepatitis 
during a personal hearing in June 1994, at page 9 of that 
transcript, and withdrew his appeal with respect to the 
service connection issue in a written statement, dated and 
received in October 1997.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the veteran's hearing in April 2003, additional 
VA and non-VA medical and other evidence was received into 
the record.  The veteran has not waived RO consideration of 
the additional evidence.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

During the veteran's personal hearing, in April 2003, he 
testified that he began receiving treatment from Dr. Moore 
approximately 1 1/2 years before and that his symptoms had 
increased in severity since the most recent VA examination.  
In an August 2000 statement he indicated that he received his 
medical care at the VA Medical Center in Washington, D.C.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1), to respond to a VCAA duty to notify, is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development and to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant regarding the VCAA and that a full year is allowed 
to respond to a VCAA notice.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of Am. v. Secretary of 
Veterans Affairs, as well as 
38 U.S.C.A. § 5102, 5103 and 5103A 
(2002), and any other applicable legal 
precedent.

2.  The RO should contact the Washington, 
D.C., VA Medical Center and request 
copies of all records relating to 
treatment of the veteran's low back from 
August 2000 until the present.  

3.  The RO should contact the veteran and 
request that he provide the complete 
address for David G. Moore, M.D.  After 
obtaining any necessary release, the RO 
should contact Dr. Moore and request 
copies of all records relating to 
treatment of the veteran's low back.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected low back disability.  
The claims file must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner should state whether there are 
any abnormal neurological findings 
pertaining to the veteran's service-
connected low back pain secondary to 
injury, i.e., symptoms compatible with 
sciatic neuropathy such as characteristic 
pain and demonstrable muscle spasm or 
absent ankle jerk.  The examiner should 
indicate whether the veteran experiences 
incapacitating episodes that are related 
to degenerative disc disease that is a 
part of his service-connected low back 
pain secondary to injury, and, if so, the 
duration and frequency of the episodes.

The examiner is also requested to set 
forth in degrees of excursion, any 
limitation of motion of the lumbar spine.  
The examiner is also requested to:  (1)  
Express an opinion as to whether pain 
that is related to the veteran's service-
connected low back pain secondary to 
injury could significantly limit the 
functional ability of the low back during 
flare-ups, or when the lumbar spine is 
used repeatedly over a period of time, 
and express this determination, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) express whether as 
a result of the service-connected low 
back pain secondary to injury, the lumbar 
spine exhibits weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

5.  Then, the RO should readjudicate the 
issue on appeal with appropriate 
consideration of changes to the rating 
criteria for intervertebral disc 
syndrome, effective September 23, 2002.  
67 Fed. Reg. 54345-54349, August 22, 
2002.  Appropriate consideration should 
also be given the changes to rating 
criteria for evaluated the spine, 
effective September 26, 2003.  66 Fed. 
Reg. 51454-51458, August 27, 2003.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


                       
____________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


